Citation Nr: 0947391	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to August 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 10 percent, effective 
November 22, 2004.  A June 2007 rating decision increased the 
rating for PTSD to 30 percent, also effective November 22, 
2004.  An interim (December 2006) rating decision assigned a 
temporary total (hospitalization) rating for the period from 
November 11, 2006 through December 31, 2006; hence, such 
period is not for consideration herein.  The Veteran has 
continued to express dissatisfaction with the schedular 
rating assigned.  


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been 
manifested by symptoms productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; symptoms productive of 
occupational and social impairment with reduced reliability 
and productivity are not shown. 


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and a July 2007 supplemental SOC readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in September 2005 and May 
2007.  The Veteran alleges that the September 2005 VA 
examination was inadequate because it was cursory.  As noted, 
the Veteran was re-examined; it is not alleged that the May 
2007 VA examination was inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA has a duty to 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim. 



B. Factual Background

Counseling Progress Notes from October 2003 to February 2007 
show that the Veteran attended weekly therapy sessions.  
While he was sometimes in a good mood, having a good week, 
and coping well, he was often angry, irritable, agitated, 
frustrated; had arguments with others; had problems sleeping; 
and had to be restrained or stay away from others.  The 
Veteran often discussed his military trauma and experiences 
in Vietnam.  

On September 2004 VA PTSD assessment the Veteran was well-
groomed, had fluent and clear speech, was oriented as to 
person, place, and time, had a calm mood and appropriate 
affect, had a logical and goal directed thought process, and 
his cognitive functions were grossly intact. 

In November 2004 the Veteran was referred for additional 
evaluation of PTSD.  He was neatly dressed and groomed, had 
fluent speech, was euthymic/pleasant, had recurring 
disturbing memories and flashbacks, was hypervigilant and 
irritable, and had an exaggerated startle response.  He 
reported having difficulty going into the jungle with his 
wife to collect tapioca (as it reminded him of Vietnam) and 
that he felt anxious when reminded about Vietnam.  His wife 
reported he had nightmares and yelled in his sleep.  

On September 2005 VA examination the Veteran reported having 
flashbacks of his experiences in Vietnam and continuous 
nightmares that occurred with less frequency over the years, 
but remained intense when they did occur.  He was married to 
his wife since 1972, and they had six adult children.  He 
helped his son fix cars, and babysat for his grandson.  After 
retiring from 34 years of civil service he found he had a lot 
of time on his hands, leading to boredom, feelings of 
restlessness, and increased opportunity to think about 
Vietnam.  As a result he noticed an increase in irritability 
and anger (but denied becoming violent, and instead usually 
just walked away when his anger became intense).  On mental 
status examination, it was noted that the Veteran had a 
logical thought process, no delusions or hallucinations, no 
suicidal or homicidal ideation, good personal hygiene, no 
memory impairment, normal speech, no obsessive behavior, no 
panic attacks, no depression or anxiety, some sleep 
impairment, no impaired impulse control, and he was oriented 
as to time, person, and place. 

November 2005 through April 2007 VA outpatient treatment 
records reflect that the Veteran was receiving ongoing 
treatment for PTSD.  

In December 2005 the Veteran was described as neatly dressed 
and groomed; alert and oriented as to place, time, and 
situation; his mood was euthymic; affect was congruent with 
mood; stream of thought was coherent; speech was normal; 
memory was intact; judgment and insight were good.  He had no 
suicidal or homicidal ideation and his sleep impairment was 
better with medication.  

In March 2006 the Veteran was again described as neatly 
dressed and groomed; alert and oriented as to place, time, 
and situation, his mood was euthymic; his affect was 
congruent with mood; his speech was normal; his memory was 
intact; his judgment and insight were good; and his sleep 
impairment had improved with Prozac.  

In September 2006 the Veteran complained of depression, 
social isolation, and intrusive thoughts and guilt related to 
Vietnam.  He also had symptoms of flashbacks, nightmares, 
irritability, and anger; he denied suicidal or homicidal 
ideation. 

In his November 2006 substantive appeal, the Veteran reported 
strained relations between family members and friends, 
isolation, and extreme instantaneous anger outbursts.  He 
believed that by virtue of his Purple Heart and Combat 
Infantryman Badge (he should be entitled to a higher rating 
for PTSD).  

In April 2007 it was noted that the Veteran was attending 
counseling at a Vet Center regularly and was able to enjoy 
fishing.  He was neatly dressed and groomed, and alert and 
oriented as to place, time, and situation.  His mood was 
euthymic; affect was congruent with mood; speech was normal; 
memory was intact; judgment and insight were good.  He had no 
sleep impairment.  

On May 2007 VA examination the Veteran reported he had 
prominent anger, frequent arguments with his wife (although 
she is generally supportive), thoughts of hurting others (but 
indicated he was incapable of acting on them), difficulty in 
crowds, sleep disturbances (frequent, almost every night, 
nightmares of firefights), and that he cried and hollered in 
his sleep.  He got along with his children; but they felt he 
was angry with them, even when his anger was not directed at 
them.  He indicated that since his retirement he has had more 
free time, resulting in an increase in intrusive thoughts and 
memories of Vietnam.  He had not worked since retirement but 
did yard work, helped his children, and helped a friend at 
the legislature.  He had trouble getting close to others, was 
anxious in crowds and isolated himself, and was easily 
angered (having to walk away).  On examination, the Veteran 
was described as casually dressed with good hygiene and 
appeared tired.  His self report was considered reliable.  
Sometimes he forgot names of friends he grew up with or could 
not find what he was looking for when it was right in front 
of him.  His thought process was logical, linear, and goal 
directed; and his thought content was free of delusions.  He 
had occasional suicidal and homicidal ideation, although he 
indicated that he never intended to act on such thoughts.  He 
was fully oriented in all spheres, and his memory was grossly 
intact with minimal or no impact on occupational or social 
functioning.  He had awareness and understanding of emotional 
problems, and had the capacity to make appropriate decisions.  
There was no evidence of obsessional rituals or panic attacks 
and his speech was normal.  He had anxiety when surrounded by 
people, becoming sweaty and trying to get away.  His mood was 
described as "OK" but somewhat depressed and frequently 
angry and irritable.  His affect was full and stable and he 
had adequate frustration tolerance.  It was noted that PTSD 
symptoms resulted in deficiencies in family relations, all 
social functioning, thinking, and mood.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

PTSD is rated under Code 9411, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

To warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the 30 percent rating 
assigned for the Veteran's PTSD encompasses the greatest 
level of disability shown at any time during the appeal 
period and staged ratings are not warranted.

The Veteran's treatment and examination records show that 
throughout the appeal period his PTSD has been manifested by 
symptoms of anger, irritability, isolation, chronic sleep 
impairment, depressed mood, crowd anxiety, and mild memory 
loss.  These symptoms reasonably reflect that the PTSD 
results in (primarily) some social impairment.  However, the 
symptoms shown do not support a disability picture that meets 
(or more nearly approximates) the criteria for the next 
higher (50 percent) rating.  He is not shown to have symptoms 
of PTSD that cause occupational and social impairment with 
reduced reliability and productivity. 

Specifically, there is no evidence of flattened affect, the 
Veteran's affect was appropriate on September 2004 
evaluation, congruent with euthymic mood on December 2005, 
March 2006, and April 2007, and stable on May 2007 VA 
examination.  There is no evidence of circumstantial, 
circumlocutory, or stereotyped speech, the Veteran's speech 
was normal on all occasions it was observed.  There is no 
evidence of panic attacks, either in treatment records or on 
VA examinations.  There is no evidence of difficulty 
understanding complex commands; the Veteran's thought process 
was noted to be logical, linear, and goal directed in all 
treatment records and on VA examinations.  There is no 
impairment of short- or long-term memory; the Veteran's 
memory was grossly intact whenever observed.  There is no 
evidence of impaired judgment or abstract thinking; September 
2004 evaluation found cognitive functions intact; December 
2005, March 2006, April 2007 treatment records show judgment 
and insight were good; and on May 2007 VA examination it was 
noted that the Veteran was able to make appropriate 
decisions.

While the Veteran has some difficulty getting close to others 
and has occasional difficulties with his family, he has 
maintained good relationships with his wife, children, and 
grandchildren (and the record also shows he assists a friend 
with legislative matters).  Although the Veteran has 
disturbances in motivation and mood he is most often in a 
euthymic mood, helps his children, works at the legislature 
or in his yard, exercises, spends time with his 
grandchildren, and enjoys fishing.  

In summary, while the evidence shows that the Veteran's PTSD 
causes social impairment, symptoms shown are not such as to 
result in significant occupational impairment or result in 
reduced reliability or productivity.  He is responsible (as 
reflected by being entrusted to babysit and assist in 
legislative matters.  Although he reports reduced motivation, 
he remains productive as called upon (whether it be helping 
his son fix cars, help his wife (although jungle incursions 
to pick tapioca bring on symptoms of PTSD), babysit his son, 
assist in legislative matters.  He controls his anger 
symptoms (by walking away).  Accordingly, the Board finds 
that the criteria for a 50 percent rating are not 
approximated, and that the preponderance of the evidence is 
against a schedular rating in excess of 30 percent.  

The Board notes the Veteran's expression of belief that his 
CIB badge and Purple Heart medal should entitle him to a 
higher rating.  The Board appreciates the sacrifices he has 
made for our country.  However, governing law and regulation 
do not authorize an increase in a rating based on the cited 
decorations.  The Board has no authority to find otherwise.  
Notably, the Veteran retired after 34 years of Federal Civil 
Service.  The record does not suggest, nor does the Veteran 
allege, that due to PTSD symptoms he is unable to participate 
in gainful employment.  As noted above, the symptoms shown 
are not such as to result in substantial occupational 
impairment.  Hence, the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).   

The Board has also considered whether referral for 
extraschedular consideration is necessary.  The PTSD symptoms 
(and associated impairment) shown by the factual evidence are 
entirely encompassed criteria for the 30 percent schedular 
rating currently assigned.  Therefore, the schedular criteria 
are not inadequate.  Furthermore, nothing in the disability 
picture presented suggests that it is exceptional.  
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. 111 (2008).  


ORDER

A rating in excess of 30 percent for the  PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


